Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Claim Rejections - 35 U.S.C. 112, filed 08/23/2021, with respect to the rejection of Claims 1-12 under 35 U.S.C. 112(b) have been fully considered and overcome the issues of indefiniteness raised in the prior office action.  In view of these amendments the rejection of Claims 1-12 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney David Galin on 9/2/2021.
The application has been amended as follows: 
IN THE CLAIMS
In Claim 1, line 3 on Page 3, “one third pinion.” was changed to – one third pinion; --
In Claim 1, the limitation -- wherein each of the first and second actuating sequences is accomplished by manually applying pressure on the push button so that it is translated from the initial position to the end position, and at the end position releasing the pressure so that the push button translates back to the initial position. -- was added to the end of Claim 1. 
In Claim 1, line 1 on Page 3, “transferred” was changed to – is transferred –
In Claim 12, line 4 on Page 5, “out from” was changed to – out of --
Support for the added limitation “wherein each of the first and second actuating sequences is accomplished by manually applying pressure on the push button so that it is translated from the initial position to the end position, and at the end position releasing the pressure so that the push button translates back to the initial position” in Claim 1 can be found on Page 9, lines 1-6 of the specification.
Allowable Subject Matter
Claims 1-12 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior art at the time of filing, Hideji (JP H07285327 A), teaches a user-actuated air nozzle control mechanism for controlling air flow to an air nozzle in a vehicle (Figures 1 & 2), comprising a push button (Figure 1, 11b), a mechanical actuating mechanism connected to the push button (Figure 2, assembly of 11a, 11c, 12, 15, 16, and 17), and at least one flow control valve connected to the mechanical actuating mechanism (Figure 2, 5), wherein  the at least one flow control valve is configured to be displaced between an open position in which air flows to the air nozzle (Figure 4, open orientation of vane 5) and a closed position where air is prevented from flowing to the air nozzle (Figure 4, closed orientation of vane 5), 
Hideji also teaches wherein the push button, in a first actuating sequence (Figures 2 and 4, operation of 11b), translates from an initial position to an end position and back to the initial position, so that the mechanical actuating mechanism displaces the at least one flow control valve from the open position to the closed position (Figure 4, transition from the solid lines to the phantom lines, see also paragraph 0017), and wherein the push button in a second actuating sequence (Figures 2 and 4, operation of 11b), translates from the initial position to the end position and back to the initial position, so that the mechanical actuating mechanism displaces the at least one flow control valve from the closed position to the open position (Figure 2, transition from the solid lines to the phantom lines, see also paragraph 0016). 

Hideji teaches wherein the translating movement of the push button is transferred into a first linear motion of the first actuator (Paragraph 0017), the first linear motion of the first actuator is transferred into a rotating motion of the first pinion (Paragraph 0016), but does not teach wherein this linear motion is transferred into a rotation motion of a first and a second pinion. Moreover, Hideji does not teach wherein the rotating motion of the 2first pinion and the second pinion is transferred into a second linear motion of the second actuator, and the second linear motion of the second actuator is transferred into a rotating motion of the at least one third pinion.
Hideji also does not teach wherein each of the first and second actuating sequences is accomplished by manually applying pressure on the push button so that it is translated from the initial position to the end position, and at the end position releasing the pressure so that the push button translates back to the initial position.
With regards to the claimed features not taught by Hideji, there is no combination of references in the prior art which Hideji may be considered in view of that renders the claimed features not taught by Hideji obvious to one of ordinary skill in the art at the time of the claimed invention.
Claims 2-12, as well as newly entered Claim 16, are allowed by virtue of dependency on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006.  The examiner can normally be reached on Mon-Fri 9:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK P YOST/Examiner, Art Unit 3762      

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762